Citation Nr: 1203206	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  10-01 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the claim on appeal.

A hearing was held September 2011 before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is in the claims file.

Initially, the Board notes that in March 2008, at the same time as raising a claim for entitlement to service connection for bilateral hearing loss, the Veteran also initiated claims for service connection for hepatitis C, a bilateral hand condition, and for abdominal menstral cycle.  These issues were denied by the RO and subsequently included in the October 2009 Statement of the Case (SOC), but the Veteran's substantive appeal specifically noted that she wished to appeal only of the bilateral hearing loss claim.  A January 2010 statement from the Veteran's representative listed these issues as being on still being appeal at that time; however, the statement did not provide any argument on these issues, nor did the representative take note of the fact that the Veteran had previously limited her appeal to the claim of service connection for bilateral hearing loss.  Also, this statement was received after the expiration of the time period in which the Veteran could have perfected her appeal on those issues.  Given the explicit limitation of the claim to entitlement to service connection for bilateral hearing loss in her substantive appeal, the lack of substantive argument in the January 2010 statement, and the failure of either the Veteran or her representative to raise any of these issues during her personal hearing, the Board concludes that the inclusion of these issues by the representative in the January 2010 statement was merely an error akin to a typographical one, likely the result of copying the issues as listed on the earlier SOC, and that the Veteran did not actually intend to pursue an appeal on those issues or two raise new claims with respect to those issues.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veteran is seeking entitlement to service connection for bilateral hearing loss.  She claims that she developed bilateral hearing loss due to in-service noise exposure, primarily from grenades and small arms fire.  After a thorough review of the Veteran's claims file, the Board has determined that additional development is necessary prior to the adjudication of the claim. 

The duty to assist required under the VCAA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  In McLendon v. Nicholson, the Court held that the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Board notes the Veteran's service treatment records do not include complaints or diagnoses of hearing loss during service.  Indeed, in January 1982 the Veteran specifically denied any hearing loss.  The service treatment records, however, do include multiple complaints of ear pain and other problems.  Specifically, in March 1979 and October 1980 there are multiple treatment records regarding right ear pain.  

The Board acknowledges that the Veteran's in-service job position as a clerk is not one typically associated with noise exposure.  The Veteran, however, notes exposure to grenades and small arms fire during basic training and periodically thereafter.  As such, exposure to acoustic trauma cannot be ruled out.

As noted above, the service treatment records do not document a hearing loss disability during service.  However, the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Board also notes that Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise- induced hearing loss.  The letter further stated that "whispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure."

In addition, during her September 2011 Board hearing, the Veteran reported at least one instance where she experienced temporary deafness or reduced hearing after an explosion.  She also claimed that she had experienced difficulty with hearing acuity beginning in service, particularly in the right ear, and that such problems continued thereafter.  With respect to such reports, the Board observes there are instances in which lay testimony of continuity of symptomatology can serve to establish an association between service and the claimed disability for the purpose of satisfying the criteria of McLendon.  See Charles v. Principi, 16 Vet. App. 370 (2002).  In light of the Veteran's treatment for ear problems in service and her statements regarding continuity of hearing difficulties from service, the Board finds that a VA examination is warranted to clarify the nature and etiology of the claimed disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA examination for bilateral hearing loss.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, obtaining a complete history from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran has bilateral hearing loss caused or aggravated by her military service.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

2.  After the above is complete, readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


